NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TREY HOBDY, DOC #H52705,                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3438
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Assistant Public
Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.